

	

		II

		109th CONGRESS

		1st Session

		S. 356

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Brownback (for

			 himself and Mr. Roberts) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To direct the Secretary of the Army to convey to the

		  Geary County Fire Department certain land in the State of

		  Kansas.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Geary County, Kansas, Land Conveyance

			 Act.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Fire Department

				The term Fire Department means the Geary County Fire

			 Department, Milford, Kansas.

			

				(2)

				Secretary

				The term Secretary means the Secretary of the

			 Army.

			

			3.

			Conveyance of land to Geary County Fire Department,

			 Kansas

			

				(a)

				In general

				Subject to subsections (b), (c), and (d), the Secretary shall

			 convey to the Fire Department, by quitclaim deed and without consideration, all

			 right, title, and interest of the United States in and to the parcel of land

			 described in subsection (b)(1).

			

				(b)

				Description of land

				

					(1)

					In general

					The parcel of land referred to in subsection (a) is the

			 approximately 7.4 acres of land under the jurisdiction of the Secretary located

			 in Geary County, Kansas.

				

					(2)

					Survey

					The exact acreage and a legal description of the parcel of land

			 described in paragraph (1) shall be determined by a survey that is satisfactory

			 to the Secretary.

				

				(c)

				Use of land

				The parcel of land conveyed under subsection (a) shall be used by

			 the Fire Department for the construction, operation, and maintenance of a fire

			 station.

			

				(d)

				Reversion

				At the option of the Secretary, all right, title, and interest in

			 and to the parcel of land conveyed under subsection (a) shall revert to the

			 United States, if the Secretary determines that the parcel of land is no

			 longer—

				

					(1)

					held in public ownership; or

				

					(2)

					used for the purpose described in subsection (c).

				

